Case: 13-12129    Date Filed: 03/12/2014   Page: 1 of 3


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 13-12129
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 1:12-cr-20412-JAL-7



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

LEONARDO F. CABRERA,
a.k.a. El Mecanico,

                                                              Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                 (March 12, 2014)

Before TJOFLAT, PRYOR and JORDAN, Circuit Judges.

PER CURIAM:

      Leonardo F. Cabrera appeals his sentence of 15 months of imprisonment

following his plea of guilty to conspiring to encourage and induce an alien to
              Case: 13-12129      Date Filed: 03/12/2014   Page: 2 of 3


illegally enter and reside in the United States. See 8 U.S.C. § 1324(a)(1)(A)(v)(I).

Cabrera argues that his sentence is procedurally and substantively unreasonable.

We affirm.

      Cabrera argues that his sentence is procedurally unreasonable because the

district court failed to consider the statutory sentencing factors, see 18 U.S.C

§ 3553(a), but we disagree. The district considered Cabrera’s role as a co-pilot and

mechanic of a boat used in the conspiracy; his involvement in an earlier smuggling

trip; the dangerousness of and profit derived from the conspiracy; his lack of a

criminal history; his minor role in the conspiracy; and the need for his sentence to

promote respect for the immigration laws, to provide adequate punishment, and to

deter him from future similar crimes. See id. § 3553(a)(1)– (5). The district court

also considered the sentence imposed on a codefendant, Cardet Mombiela, and

Cabrera’s struggle with depression. See id. § 3553(a)(6), (1). Based on the

consideration given the sentencing factors, we are satisfied that the district court

had a “reasoned basis for exercising [its] own legal decisionmaking authority,”

United States v. Agbai, 497 F.3d 1226, 1230 (11th Cir. 2007) (quoting Rita v.

United States, 551 U.S. 338, 356, 127 S. Ct. 2456, 2468 (2007)). Cabrera’s

sentence is procedurally reasonable.

      The district court did not abuse its discretion by sentencing Cabrera to 15

months of imprisonment. Cabrera co-piloted a boat from Miami to the Bahamas,


                                           2
              Case: 13-12129     Date Filed: 03/12/2014    Page: 3 of 3


where he refueled and made repairs to the boat while waiting for his codefendants

to collect between 30 and 70 Cuban nationals, each of whom had paid $10,000 to

be transported to the United States. Although Cuban authorities interrupted that

venture, Cabrera previously had been involved in transporting other aliens.

Cabrera requested a sentence 8 months below the bottom of his advisory guideline

range of 15 to 20 months of imprisonment, in part, because of the 7-month

sentence received by Mombiela, but the district court reasonably rejected that

request. Cabrera was not similarly situated to Mombiela, a younger man who had

been pressured by his step-father to deliver $6,000 to the Bahamas to purchase

supplies for one smuggling trip. The district court reasonably determined that a

sentence below Cabrera’s recommended range would not adequately address the

statutory sentencing factors. See 18 U.S.C. § 3553(a). Cabrera argues that the

district court focused on the seriousness of his offense and “lost sight” of his

personal history and health, but “we will not substitute our judgment in weighing

the relevant [sentencing] factors,” United States v. Amedeo, 487 F.3d 823, 832

(11th Cir. 2007) (internal quotation marks and citation omitted). Cabrera’s

sentence at the low end of the advisory range, which is well below his maximum

statutory sentence of 120 months, is reasonable.

      We AFFIRM Cabrera’s sentence.




                                           3